Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 1 of 50 PageID# 824



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



B.R.,

        Plaintiff,

        V.                                          No. l:19-cv-00917(RDA/TCB)

F.C.S.B., et al.


        Defendant.


                                            ORDER


        This matter comes before the Court on four categories offilings.

        The first category concerns motions to strike Plaintiff B.R.'s ("Plaintiff') Amended

 Complaint(Dkt. 37). Included in this category of motions are Defendant Fairfax County School
 Board's("Defendant F.C.S.B.") Motion to Strike Amended Complaint("Motion to Strike")(Dkt.

42); Defendants A.F., P.A.H., T.B., B.H., M.P.F., M.C., F.T., and J.F.'s ("Individual School
 Defendants") Notice Joining in Motion to Strike (Dkt. 45) and Defendant J.O.'s Motion to Join

 Defendant F.C.S.B.'s Motion to Dismiss for Lack of Subject Matter Jurisdiction and Motion to

 Strike Amended Complaint(Dkt. 46)(collectively referred to as the "Motions to Join F.C.S.B.'s

 Motion to Strike"); and Plaintiffs Opposition to Defendant F.C.S.B.'s Motion to Strike(Dkt. 70).

        The second category pertains to motions to dismiss Plaintiffs Amended Complaint(Dkt.

 37). The filings in this category are Defendant F.C.S.B.'s Motion to Dismiss Amended Complaint

(Dkt. 53); the Individual School Defendants' Motion to Dismiss Amended Complaint(Dkt. 56);

 Defendant J.O.'s Motion to Dismiss Amended Complaint(Dkt. 66); Defendant C.K.'s Motion to

 Dismiss Amended Complaint(Dkt. 59); Plaintiffs Opposition to Defendant F.C.S.B.'s Motion to
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 2 of 50 PageID# 825



Dismiss Amended Complaint (Dkt. 71); Plaintiffs Opposition to the Individual School

Defendants' Motion to Dismiss the Amended Complaint(Dkt. 72); Defendant F.C.S.B.'s Reply to

Plaintiffs Opposition to Defendant F.C.S.B.'s Motion to Dismiss Amended Complaint(Dkt. 74);

and the Individual School Defendants' Reply (Dkt. 75).

       The third category is centered around the motions to dismiss Plaintiffs original Complaint

("Original Complaint")(Dkt. 1). This category of filings is comprised of Defendant F.C.S.B.'s

 Motion to Dismiss ("Defendant F.C.S.B.'s Motion to Dismiss Original Complaint")(Dkt. 17);

Defendant J.O.'s Motion to Join F.C.S.B.'s Motion to Dismiss Original Complaint(Dkt. 46); the

Individual School Defendants' Motion to Dismiss("The Individual School Defendants' Motion to

Dismiss the Original Complaint")(Dkt. 19); and Defendant C.K.'s("Defendant C.K.") Motion to

 Dismiss ("Defendant C.K.'s Motion to Dismiss Plaintiffs Original Complaint")(Dkt. 30), and

 Motion to Join Motion to Dismiss filed by Co-Defendants("Motion to Join the Individual School

 Defendants' Motion to Dismiss Plaintiffs Original Complaint")(Dkt. 30).

        The fourth category concerns Plaintiffs Motion for Leave to Proceed Under Pseudonym

("Pseudonym Motion")(Dkt. 38). This category includes Plaintiffs Pseudonym Motion (Dkt.

 38); Defendant F.C.S.B.'s Response to Plaintiffs Pseudonym Motion (Dkt. 62); the Individual

 School Defendants' Opposition to Plaintiffs Pseudonym Motion (Dkt. 63); Defendant C.K.'s

 Response to Plaintiffs Pseudonym Motion (Dkt. 64); and Defendant J.O.'s Opposition to

 Plaintiffs Pseudonym Motion(Dkt. 65).

        Considering the Complaint(Dkt. 1), the Amended Complaint(Dkt. 37), Defendant C.K.'s

 Answer to Plaintiffs Original Complaint(Dkt. 9), Defendant J.O.'s Answer to Defendant C.K.'s

 Original Complaint (Dkt. 11), Defendants' Supplemental Brief on the Policy Aspects of the

 Jurisdictional Question (Dkt. 81), Plaintiffs Supplemental Brief in Support of Motion to Proceed
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 3 of 50 PageID# 826



 Under a Pseudonym (Dkt. 80), each of the aforementioned motions and the accompanying briefs

 in support, and oral argument before this Court on January 24, 2020, it is hereby ORDERED that

 Defendant F.C.S.B.'s Motion to Strike(Dkt. 42)is DENIED;

        IT IS FURTHER ORDERED that the Individual School Defendants' and Defendant J.O.'s

 Motions to Join(Dkt. Nos. 45 and 46)Defendant F.C.S.B.'s Motion to Strike are GRANTED;

        IT IS FURTHER ORDERED that Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs

 Amended Complaint(Dkt. 53)is GRANTED in part and DENIED in part;

        IT IS FURTHER ORDERED that the Individual School Defendants' Motion to Dismiss

 Plaintiffs Amended Complaint(Dkt. 56)is GRANTED in part and DENIED in part;

        IT IS FURTHER ORDERED that Defendant J.O.'s Motion to Dismiss Plaintiffs

 Amended Complaint(Dkt. 66)is GRANTED in part and DENIED in part;

        IT IS FURTHER ORDERED that Defendant C.K.'s Motion to Dismiss Plaintiffs

 Amended Complaint(Dkt. 59)is DENIED;

        IT IS FURTHER ORDERED that Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs

 Original Complaint(Dkt. 17)is DENIED as moot;

        IT IS FURTHER ORDERED that Defendant J.O.'s Motion to Join Defendant F.C.S.B.'s

 Motion to Dismiss Plaintiffs Original Complaint(Dkt. 46)is DENIED as moot;

        IT IS FURTHER ORDERED that the Individual School Defendants' Motion to Dismiss

 the Original Complaint(Dkt. 19)is DENIED as moot;

        IT IS FURTHER ORDERED that Defendant C.K.'s Motion to Dismiss Plaintiffs Original

 Complaint(Dkt. 30)is DENIED as moot;

        IT IS FURTHER ORDERED that Defendant C.K.'s Motion to Join the Individual School

 Defendants' Motion to Dismiss Plaintiffs Original Complaint(Dkt. 3), is DENIED as moot; and
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 4 of 50 PageID# 827



        IT IS FURTHER ORDERED that Plaintiffs Pseudonym Motion (Dkt. 38)is GRANTED

 in part and DENIED in part.

        The Clerk of Court is directed to amend the names of all parties listed on the docket to

 reflect the initials set forth on page one ofthis Order.

                                         I. BACKGOUND

                                      A. Factual Background

        The following facts are set forth by Plaintiff in the Amended Complaint. Dkt. 37. For

 purposes of considering the motions to dismiss for failure to state a claim, the Court assumes all

 facts in the Amended Complaint to be true.

        The allegations in Plaintiffs Amended Complaint are as follows.

        During the 2011 - 2012 school year, Plaintiff was a 12-year-old, seventh-grade student at

 a certain middle school in Fairfax County, Virginia, /c/. at   6,11,14.

        Beginning around October 30, 2011, Plaintiff began receiving unwelcomed sexual

 advances from one of her fellow classmates.' Id. at H 92. Following these unwelcomed advances,

 other students at Plaintiffs middle school began to spread rumors about Plaintiff and called her

 sexually explicit and distasteful names. Id. at ^ 94.

        On about October 31, 2011, while at school and before classes had begun, multiple

 students^ surrounded Plaintiff at her locker. Id. at ^ 95. These students called Plaintiff names,

 "thrusted their pelvises at [Plaintiff], [and] made unwelcomed sexual advances towards

 [Plaintiff]." Mat1|95.




        'This individual is not a party to this lawsuit, and their name is not relevant for purposes
 of considering the pending motions before the Court.

        ^ The names ofthese students were not specified in Plaintiffs Amended Complaint.
                                                   4
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 5 of 50 PageID# 828



        One day,^ after Plaintiff left her homeroom class, "Plaintiffs peers surrounded, touched,
and called her names when she changed classes [and] returned to her locker to change textbooks."

Id. at 105. "[Mjale students'"^ at the middle school "accosted [Plaintiff] at her locker" not only

"before [Plaintiffs] first period class," but also "in between her classes." Id. at ^ 97. These "peers

fondled [Plaintiff] and placed their hands under her shirt, down her pants, up her skirt, made lewd

sexual comments to her, teased her, and threatened her." Id. at ^ 98. These encounters caused

Plaintiff to be afraid to go to her locker and to be late to class. Id. atf 99.

        On November 1,2011,Plaintiff told "her teachers" and the school's hallway monitors that

 were stationed near Plaintiffs locker that"a group ofteenage boys called her names,touched her,

 hurt her, and made her feel uncomfortable when she went to her locker." Id. at H 96.

        Specifically, Plaintiff told her homeroom teacher. Defendant M.C., that she was late for

 class because, while at her locker, she was being "hurt" by her classmates. M. at ^ 101. In

 response. Defendant M.C. was "deliberately indifferent" and did not investigate Plaintiffs claims,

/c/. at 11103.

        Defendant F.T., another one of Plaintiffs teachers, was a hallway monitor near Plaintiffs

 locker, and he witnessed the attacks against Plaintiff. Id. at H 106. Although Defendant F.T.

 witnessed the unwelcomed indiscretions, and Plaintiff"frequently" asked Defendant F.T. for help.

 Defendant F.T. remained "deliberately indifferent,""did nothing to help [Plaintiff]," £ind "did not

 investigate or discipline [Plaintiffs assailants]."^ Id. atH 109.




        ^ The Amended Complaint is silent as to the specific dates when these actions took place.

        ^ The names ofthese students were not specified in Plaintiffs Amended Complaint.

        5 The names ofthese assailants were not specified in Plaintiffs Amended Complaint.
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 6 of 50 PageID# 829



        Additionally, Plaintiff told Defendant M.P.T., another one of Plaintiffs teachers, that

Plaintiff felt "unsafe and was bullied in the hallways." Id. at ^ 110. Defendant M.P.T. was also

"deliberately indifferent," and did not investigate Plaintiffs claims. Id. BlX^WX.

        "School officials"^ directed Plaintiffto speak with one ofthe school's guidance counselors.

Defendant B.H., for help. Id. at t 112. Defendant B.H., however, was also "deliberately

indifferent," and told Plaintiff she was "too busy" to meet with Plaintiff. Id.       113. Defendant

B.H. told Plaintiff to come back "the following day." Id. at H 114.

        "At school the next day," Plaintiffs peers continued to harass her, and so Plaintiffreturned

to Defendant B.H. for guidance. M at 115. However, Defendant B.H. remained "deliberately

indifferent" and maintained that she was unavailable to speak with Plaintiff. Id. at 117.

        "Later that week," Plaintiff saw Defendant B.H. in one of the middle school's hallways.

Id. H 118. There, Plaintiff told Defendant B.H. that she still felt unsafe and needed help. Id.

 However,Defendant B.H. was steadfast in her unwillingness to help Plaintiff. Id. atf 119. Despite

Plaintiffs "repeated[ ]" requests for help, Defendant B.H."made no effort to meet with" Plaintiff.

Id.


        "After [Defendant B.H.] repeatedly ignored [Plaintiffs] pleas for help,[Plaintiff] returned

 to the student services office and asked to speak with another[]guidance counselor." Id. at 1122.

 Accordingly, Plaintiff then told Defendant J.F., another guidance counselor, that "she felt

 uncomfortable in the hallways and that she feared for her safety because she was being touched




        ^ The Amended Complaint is silent as to which school officials instructed Plaintiff to see
 B.H. Id. at 1[ 112. It is unclear whether the school officials that gave Plaintiff these instructions
 are Defendants in the instant matter.
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 7 of 50 PageID# 830



inappropriately by male students."^ Id. at^ 123. Defendant J.F. was also "deliberately indifferent"
and merely advised Plaintiff that "the bullying would cease over time." Id. at H 124.
        However, the bullying "grew worse." Id. at 1126. Students began bullying Plaintiff not

only before and in between classes, but "on her bus ride home from school and off campus." Id.
at 11127.

        Then, "in early November of 2011," Plaintiff was "sexually assaulted" by two of her

classmates-Defendants C.K. and J.O. Id. at H 128. That day. Defendant J.O. approached Plaintiff

in gym class and asked Plaintiff if, after school that day. Plaintiff wanted "hang out" with both
 Defendant J.O. and an older student at the middle school. Defendant C.K. Id. at H 129. Plaintiff

said no. Id. at H 130. Nevertheless,Defendants J.O. and C.K.followed Plaintiffas she was walking

 home from school, and Defendants J.O. and C.K. "tackled [Plaintiff] from behind and held

[Plaintiff] to the ground." Id. at H 132. Defendants J.O. and C.K. then "removed [Plaintiffs]
 clothing, digitally penetrated [Plaintiffs] vagina, and fondled [Plaintiffs] breasts." Id. at H 133.

 Defendant C.K. proceeded to sit on top ofPlaintiff while Defendant J.O."photographed [Plaintiff],

 using a cell phone as [Plaintiff] lay helpless with her shirt and pants removed." Id. at 1] 134.

 Defendants C.K and J.O. threatened Plaintiff that if she refused to perform oral sex on Defendant

 C.K., that Defendants C.K. and J.O. would send the nude pictures of Plaintiff to other middle

 school students. Id. atf 136. Defendants C.K. and J.O. then forced Plaintiff to "perform oral sex

 on [Defendant C.K.]." Id. atH 135.

        The day after the attack, at school Defendants C.K. and J.O. told students that Plaintiff was

 "sexually promiscuous." Id. at H 137. Students then further "bullied" Plaintiff at school. Id. at H

 138.




        ^ The names ofthese "male students" are not specified in the Amended Complaint.
                                                  7
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 8 of 50 PageID# 831



        On November 9,2011,Plaintifftook the "late bus" home from school. Id. at H 139. When

Plaintiff arrived at her bus stop, Defendant C.K. was there waiting for Plaintiff. Id. at H 139.

Defendant C.K. proceeded to "brandish[ ]a knife and threaten[ ][Plaintiff] with physical violence

if[Plaintiff] did not follow [Defendant O.K.] to a secluded area nearby." Id. at 1140. Defendant

C.K. then "cut [Plaintiff] with his knife, held her to the ground against her will, and removed her

clothing." Id. at H 141. Again, Defendant C.K. forced Plaintiff"to perform oral sex." Id. atf 142.

During this attack. Defendant C.K. "threatened to kill [Plaintiff] and her family if [Plaintiff] did

not satisfy [Defendant C.K.'s] sexual demands." Id. at H 143.

        Defendant C.K. then "raped [Plaintiff] nearly every day after school, at or near her bus stop

until November 21, 2011." Id. at f 144. Plaintiff described "each rape" as increasingly more

violent and more emotionally abusive and threatening. Id. at H 145. On days where Plaintifftried

to avoid Defendant C.K., Defendant C.K."caught [Plaintiff] and beat [Plaintiff] with his fist until

[Plaintiff] submitted." Id. at 1146. Not only did Defendant C.K. beat Plaintiff, but he "bum[ed]

 her with his lighter and cut[Plaintiff] with his knife." Id. at H147. Defendant C.K. also "penetrated

[Plaintiffs] vagina with his foot or his hand," telling Plaintiff that he was "grooming Plaintifffor

 the enjoyment of his 'friends.'" Id. at       148, 149. Defendant C.K. told Plaintiff that she was

 Defendant C.K.'s property, and that he would kill Plaintiff and her family if Plaintiff"ever told

 anyone ofthe violent rapes." Id. at ^ 150.

        From November 9,to November 21,2011, Defendant C.K. followed Plaintiff to and from

 her classes causing Plaintiffto be "constantly in fear for her life." /c/. at   151,153. Even though

 Plaintiff "repeatedly sought the assistance of [Fairfax County Public School]^ personnel and




        ^ "Fairfax County Public School" is not a party to this lawsuit.
                                                    8
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 9 of 50 PageID# 832



guidance counselors during this time frame, they did not provide her any help because of their
deliberate indifference." Id. at f 154.

         On November 21,2011, Plaintiff and her mother met with Defendants S.T. and P.H., who

were then assistant principals at Plaintiffs middle school, and Defendant B.H., to discuss a

"sexually explicit voicemail that [Defendant C.K.] placed to [Plaintiff] on November 14, 2011."

Id. at 11155. At the meeting.Plaintiffs mother told Defendants B.H.,S.T.,and P.H.that Defendant

O.K. stole $50.00 from Plaintiff. Id. at 1156. Plaintiff also told Defendants S.T., P.H., and B.H.

that Plaintiff was "scared to come to school,feared for her safety...,and that she was the victim

of peer-to-peer sexual harassment" at the school, identifying Defendants C.K. and J.O. as the
assailants. Id. at HH 157, 158. Plaintiff also provided Defendants S.T., P.H., and B.H. with a

 written statement summarizing the accounts. Id. at H 159. During the meeting, Plaintiff further

 mentioned that other students were sexually harassing her at school, but she did not know their

 names. Id. at H 163.

         In response. Defendant S.T., who had a personal relationship with Defendant C.K. and his

family "wamed" Plaintiff and her mother that Defendant C.K."had been in enough trouble," and
 asked Plaintiff and her mother not to "ruin a kid's life." Id. at   160 (internal citations omitted).

 However, Defendants S.T., P.H., and B.H. advised Plaintiff and her mother that they would

 investigate. Id. at f 161. Yet, Defendants S.T., P.H., and B.H. did nothing to investigate the

 identities of the other students, which were sexually harassing Plaintiff. Id. at H 163. Defendant

 B.H. told Plaintiffs mother that the school did not '"have the manpower to protect [Plaintiff].'"

 /t/. at 11210.

         Further, during the pendency of the investigation, administrators at Plaintiffs school did

 nothing to "safeguard" Plaintiff from Defendants C.K., J.O., or any of the other students that
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 10 of 50 PageID# 833



 attacked Plaintiff. Id. at H 164. On the same day that Plaintiffand her mother met with Defendants

 S.T., P.H., and B.H., Defendant J.O. "physically assault[ed Plaintiff] before the school day

 ended," and Plaintiffs "peers sexually harassed [Plaintiff]." Id. atf 165.

        Plaintiffs mother told employees of the Fairfax County Public Schools that Plaintiff

 "would be removed from [the middle] school until after the Thanksgiving break until [Fairfax

 County Public Schools] completed its 'investigation' into [Plaintiffs] complaints." Id. at H 166.

 Within 24 hours of this notification, however, administrators completed the investigation,

 contacted Plaintiffs parents,and asked that Plaintiffs parents come to the middle school to discuss

 their findings. Id. at H 167.

        On November 22,2011,"[Fairfax County Public School] administrators claimed [Plaintiff]

 mutually agreed to meet [Defendant C.K.]."^ Defendant S.T. told Plaintiffs parents that "her

 investigation" caused her to believe that Plaintiff was "'sexually active' with [Defendant C.K.]."

 Id. atf 169. Defendant S.T."ignored,however,signs that[Defendant C.K.]forcibly[and]sexually

 assaulted [Plaintiff]." Id. at f 170. Defendant S.T. denied that Defendant C.K. was bullying

 Plaintiff, describing what happened between Plaintiff and Defendant C.K. as a "boy-girl thing."

 Id. at ^ 171. Defendant S.T. did note, however, that Defendant C.K. "extorted"' $50.00 from

 Plaintiff but declined to "punish or reprimand" Defendant C.K. for this action. Id. at ^ 174.

         Defendants S.T. and P.H. told Plaintiff and her parents that they would put Plaintiffs

 teachers on notice of the reports of harassment and bullying, so that the teachers could be on the

 lookout for'such behavior in the hallways and near [Plaintiffs]locker throughout the school day."

 Id. at H 177. However,"[Fairfax County Public Schools]" failed to do so. Id. at ^ 183. Plaintiffs




         ^ The Amended Complaint does not specify every administrator that was present at the
 meeting.
                                                 10
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 11 of 50 PageID# 834



 drama teacher'® admitted to Plaintiff that she was never advised that Plaintiff was being bullied.

 Matt 184.

        Additionally, Defendant P.H. and S.T. indicated that they would move Plaintiffs locker

 for her physical education class away from Defendant J.O.'s in closer view of the physical
 education teacher. Id. at 1178. Yet, Plaintiffs physical education class locker was moved to an

 area outside of the view of the physical education teacher, where Plaintiff was "subjected to

 physical assault and bullying at the hands of Defendant [J.O.]" Id. at ^ 180.

        Plaintiffs classmates then began to "retaliate" against Plaintiff for "snitching." Id. at f

 185. Students told Plaintiff that Defendant C.K."had a gun ...[,] that [he] was not afraid to use

 it, and that [Defendant C.K.] was going to kill [Plaintiff]." Id. at H 186.

        On December 14, 2011, during Plaintiffs history class, a "male classmate put his hands

 down [Plaintiffs] pants."" Id. at H 188. When Plaintiff reported to Defendant M.P.F. that a

 student was"grabbing [Plaintiff] by her genitalia... down there," Defendant M.P.F. told Plaintiff

 that "she 'needs to learn to be a big kid'" and that Plaintiff needed to "'deal with the situation

 [her]self.'" Id. at    189, 212, 213. When Plaintiff tried to "move away from this attacker,"

 Defendant M.P.F."commanded that [Plaintiff] sit near her attacker." Id. at H 215.

        In early December of 2011, Plaintiff had to stay late at the middle school to receive help

 from her Spanish teacher.'^ Id. at f 190. When Plaintiff left the classroom, "a male student

 accosted [Plaintiff] in the hallway."'^ M at^ 191. This unnamed student "forced [Plaintiff] into



        '® The Amended Complaint is silent as to the name ofPlaintiffs former drama teacher.

        '' The name ofthe male classmate is not specified in the Amended Complaint.

           The Amended Complaint does not specify who this teacher was.

           The Amended Complaint does not specify who the male student was.
                                                   11
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 12 of 50 PageID# 835



 a maintenance closet where [Plaintiff] was assaulted by three, unidentified, Spanish[-]speaking

 adult males."''* Id. at H 192. This incident was "the first time [Plaintiff] was raped at school." Id.

 at ^ 193.

        "Beginning in December 2011 and continuing through February 2012,[Defendant C.K.]

 and other students'^ raped [Plaintiff] on ... campus during and after school hours." Id. at ^ 194

 (emphasis in original). "Each and every time [Plaintiff] was raped on [school] property, a ...

 teacher and/or staff member [ofthe school] was located nearby." Id. at K 195.

        Plaintiff continued to report to her teachers that she was "repeatedly sexually harassed and

 bullied and that she feared for her life and safety." Id. at ^ 219. On January 27, 2012, Plaintiff

 emailed the principal of the school, Defendant A.F., recounting how she had been *"sexual[ly]

 harass[ed], physical[ly] harass[ed], and [called] name[s]." Id. at ^ 220. Plaintiff also asked

 Defendant A.F. to "educate [the school's] students on the meaning [of] bullying and its effect on

 victims to prevent further sexual harassment, physical assaults, and name calling." Id. at f 221.

         On January 27, 2012, Defendants A.F., P.H., and T.B. met with Plaintiffs parents to

 discuss the school's handling of Plaintiffs reports that students were retaliating against Plaintiff

 for "snitching." Id. at 1222. Defendants P.H. and T.B. expressed that they did not know "what

 else the school could do to help," and did not investigate additional threats. Id. at U 224. "They'^
 discouraged [Plaintiff] from reporting and speaking out against her bullies and instead treated

 [Plaintiff] as ifshe was a 'distraction' to her peers." Id. at H 226(emphasis in original).




             The Amended Complaint does not specify who the adult males were.

             The Amended Complaint does not specify who these other students were.

             The Amended Complaint does not specify who "they" were.
                                                   12
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 13 of 50 PageID# 836



        On February 9,2012,in the cafeteria,"an unknown ...student called [Plaintiff]" sexually
 explicit and derogatory names. Id. at H 227. Plaintiff was disciplined for "standing up for herself."
 Id. at H 228. That same day. Plaintiff reported that she received multiple death threats from
 classmates and that she felt unsafe. Id. at K 229. "Fairfax County Public Schools" did not

 investigate the threats. Id. at ^ 231. Defendant T.B. described the reported death threats as "just
 something kids say." Id. at ^ 230.

        That same day.Plaintiffs parents picked Plaintiff up from school early, out ofconcern for

 Plaintiffs safety. Id. at H 232. The next day. Plaintiffs parents withdrew Plaintifffrom school at

 the recommendation of Plaintiffs physicians. Id. atf 233.

        On February 10, 2012, Plaintiffs parents advised the school's "superintendents"^^ of"the
 sexual harassment and abuse [Plaintiff] endured at school." Id. at ^ 237.

        At a meeting on February 16, 2012, one of the superintendents advised Plaintiffs parents

 that"Fairfax County Public Schools" would investigate the allegations ofbullying and harassment.

 Mat 11238.

         On March 1, 2012, Plaintiffs parents learned that Defendant C.K. had raped Plaintiff. Id.

 at 1(239. Consequently,the next day.Plaintiffs parents filed a police report. Mat1(240. Plaintiff

 was then interviewed by a detective and underwent a"Sexual Assault Nurse Examiner" evaluation,

 which "corroborated [Plaintiffs] report[s] . . . ." Id. at K 241-243. On March 6, 2012, the

 investigating detective met vvith Defendant A.F. Id. at K 244. On March 7, 2012, Plaintiffs
                                                                                         I




 physician forbade Plaintifffrom returning to her former school. Id. at K 245.

        "Fairfax County Public Schools" did not require the students who Plaintiff claimed

 attacked her to leave the middle school. Id. at K 247.



           The "superintendents" names were not specified in the Amended Complaint.
                                                  13
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 14 of 50 PageID# 837



        On June 29, 2012, "upon inquiry from [Plaintiffs] mother, one of the school's

 superintendents advised [Plaintiff] and her parents that the allegations of sexual harassment,
 touching,taunting, name-calling, physical violence, and bullying reported by [Plaintiff], could not
 be verified by" school officials. Id. at ^ 257.

        For the remainder of Plaintiffs seventh-grade and all of Plaintiffs eighth-grade years.

 Plaintiff received "Homebound Instruction." Id. at ^ 258.

        These are the allegations supporting Plaintiffs Amended Complaint.

                                    B. Procedural Background

        On July 12,2019,Plaintifffiled her Original Complaint in this Court. Dkt. 1. The Original

 Complaint set forth the following six claims:(1) a Title IX violation,(2) a § 1983 claim,(3) a

 claim of assault and battery under Virginia state law,(4) a second claim of assault and battery

 under Virginia state law,(5)a second § 1983 claim, and (6) gross negligence under Virginia state

 law. Dkt. 1. Defendant C.K. was the first of the Defendants to respond to this action when, on

 October 10, 2019, he filed an answer to Plaintiffs Original Complaint. Dkt. 9. On October 30,

 2019, Defendant J.O. filed her answer to Plaintiffs Original Complaint. Dkt. 11.

         Then, on November 15, 2019, Defendant F.C.S.B. filed a Motion to Dismiss Plaintiffs

 Original Complaint for lack ofjurisdiction and failure to state a claim. Dkt. 17. Defendant J.O.

 moved to join Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs Original Complaint. Dkt. 46.

 That same day, the Individual School Defendants also filed a Motion to Dismiss Plaintiffs

 Original Complaint for lack ofjurisdiction and failure to state a claim. Dkt. 19. Ten days later.

 Defendant C.K. also filed a Motion to Dismiss Plaintiffs Original Complaint, similarly alleging

 that the Court lacked jurisdiction over Plaintiffs claims and that the claims that Plaintiffdid plead.




                                                   14
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 15 of 50 PageID# 838



 failed to state a claim. Dkt. 30. On November 26, 2019, Defendant O.K. also moved to join

 Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs Amended Complaint. Dkt. 33.

        On November 27,2019, while the Defendants' motions to dismiss were pending. Plaintiff

 filed her Amended Complaint. Dkt. 37. Plaintiffs Amended Complaint set forth the following

 five claims:(1) a violation of Title IX;(2) a § 1983 claim;(3 and 4)two counts of assault and

 battery under Virginia State law; and (5) gross negligence in violation ofthe Virginia Code. Dkt.

 37. The same day, Plaintiff also filed her Motion to Proceed Under Pseudonym. Dkt. 38.

        Five days later, Defendant F.C.S.B. moved to strike Plaintiffs Amended Complaint. Dkt.

 42. The Individual School Defendants (Dkt. 45) and Defendant J.O. (Dkt. 46) moved to join

 Defendant F.C.S.B.'s Motion to Strike Plaintiffs Amended Complaint. On December 16, 2019,

 Plaintiff opposed the Motion to Strike Plaintiffs Amended Complaint. Dkt. 70.

        On December 4,2019,Defendant F.C.S.B. filed its Motion to Dismiss Plaintiffs Amended

 Complaint, arguing that Plaintiff lacked the requisite permission from the Court to amend her

 Original Complaint; reiterating its argument that the Court lacked jurisdiction over Plaintiffs

 claims; and maintaining that Plaintiffs Amended Complaint failed to state a claim. Dkt. 53. That

 same day, the Individual School Defendants also filed a Motion to Dismiss Plaintiffs Amended

 Complaint(Dkt. 56),followed by Defendant C.K., who,on December 10, 2019,filed a Motion to

 Dismiss Plaintiffs Amended Complaint(Dkt. 59). On December 11, 2019, Defendant J.O., also

 filed a Motion to Dismiss Plaintiffs Amended Complaint(Dkt. 66). Plaintiff opposed Defendant

 F.C.S.B.'s and the Individual School Defendants' Motions to Dismiss Plaintiffs Amended

 Complaint. Dkt. Nos. 71, 72.

        On December 11, 2019, all of the Defendants responded to Plaintiffs Motion to Proceed

 by Pseudonym. Dkt. Nos. 62-65.



                                                15
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 16 of 50 PageID# 839



        On January 24, 2020, this Court heard argument on all of the pending motions. Dkt. 76.
 At argument, the Court requested supplemental briefing on the policy considerations relating to
the issue of subject matter jurisdiction. Dkt. 77, 25:1-10. Accordingly, Plaintiff and Defendant
 F.C.S.B., who was joined by the other Defendants, submitted supplemental briefs on the issue of
 subject matter jurisdiction. Dkt. Nos. 80, 81.

        This matter is now ripe for disposition.

                                  II. STANDARD OF REVIEW

                         A. Motion to Dismiss for Lack of Jurisdiction

         Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move for dismissal when

 the court lacksjurisdiction over the subject matter ofthe action. Fed. R. Civ.P. 12(b)(1). A district
 court must dismiss an action over which it lacks subject matter jurisdiction. Fed. R. Civ. P.

 12(b)(1),(h)(3). In considering a 12(b)(1) motion to dismiss,the burden is on the plaintiffto prove
 that the federal subject matter jurisdiction is proper. See United States v. Hays,515 U.S. 737,743

 (1995)(citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936)); Adams v.
 Bain,697 F.2d 1213,1219(4th Cir. 1982). There are two ways in which a defendant may present

 a 12(b)(1) motion. First, a defendant may attack the complaint on its face when the complaint

 "fails to allege facts upon which subject matter jurisdiction may be based." Adams, 697 F.2d at

 1219. In such a case, all facts as alleged by the plaintiff are assumed to be true. Id.

         Altematively, a 12(b)(1) motion to dismiss may attack the existence of subject matter

 jurisdiction over the case apart from the pleadings. See Williams v. United States, 50 F.3d 299,

 304(4th Cir. 1995)(citing Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir.

 1977)); White v. CMA Contr. Co., 947 F. Supp. 231, 233 (E.D. Va. 1996). In such a case, the

 district court's "very power to hear the case" is at issue. Mortensen,549 F.2d at 891. The district



                                                   16
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 17 of 50 PageID# 840



 court is then free to weight the evidence to determine the existence ofjurisdiction. Adams,691
 F.2d at 1219. "No presumptive truthfulness attaches to the plaintiffs allegations, and the existence

 of disputed material facts will not preclude the trial court from evaluating for itself the merits of
jurisdictional claims." Mortensen,549 F.2d at 891.

                        B. Motion to Dismiss for Failure to State a Claim

        A Federal Rule of Civil Procedure 12(b)(6) motion should be granted unless an adequately

 stated claim is "supported by showing any set of facts consistent with the allegations in the
 complaint." Bell Alt. Corp. v. Twombly,550 U.S. 544,561 (2007)(internal citations omitted); see
 Fed. R. Civ. P. 12(b)(6). "A pleading that offers labels and conclusions or a formulaic recitation

 of the elements of a cause of action will not do." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

 Twombly, 550 U.S. at 555. A complaint is also insufficient if it relies upon "naked assertions
 devoid offurther factual enhancement." Id.

         To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth "a claim for relief

 that is plausible on its face." Id.', Twombly, 550 U.S. at 570. A claim is facially plausible "when
 the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 defendant is liable for the misconduct alleged." Iqbal,556 U.S. at 678; Twombly,550 U.S. at 556.

 In considering a Rule 12(b)(6) motion, the court must construe the complaint in the light most

 favorable to the plaintiff, read the complaint as a whole, and take the facts asserted therein as true.

 E. Shore Mkts., Inc. v. J.D. Assoc. Ltd. P'ship,213 F.3d 175,180(4th Cir. 2000); Mylan Lab., Inc.

 V. Matkari, 1 F.3d 1130, 1134 (4th Cir. 1993). In addition to the complaint, the court may also

 examine "documents incorporated into the complaint by reference, and matters of which a court

 may take judicial notice." Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 323(2007).

 "Conclusory allegations regarding the legal effect of the facts alleged" need not be accepted.



                                                   17
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 18 of 50 PageID# 841



 Labram v. Havel 43 F.3d 918,921 (4th Cir. 1995);see also E. Shore Mkts., Inc., 213 F.3d at 180

("While we must take the facts in the light most favorable to the plaintiff, we need not accept the
 legal conclusions drawn from the facts ....[sjimilarly, we need not accept as true unwarranted
 inferences, unreasonable conclusions, or arguments.").

                                       III. DISCUSSION

          A. Category One; The Motions to Strike Plaintiffs Amended Complaint

                             i. Defendant F.C.S.B.'s Motion to Strike

        Defendant F.C.S.B. moves this Court to strike Plaintiffs Amended Complaint for two

 reasons. First, because Plaintifffiled her Amended Complaint without leave of Court in violation

 of Federal Rule of Civil Procedure 15(a)(1).

        Second, Defendant F.C.S.B. maintains that the Court should deny Plaintiffs request for

 leave to amend because "the Amended Complaint would not save the federal claims from the

 statute-of-limitations bar." Dkt. 44, 5. Defendant F.C.S.B. maintains that Plaintiffs failure to

 "obtain permission [from the Court]" prior to filing her original Complaint to proceed under

 pseudonym is a subject matter jurisdictional defect. Id. at 5-6. Defendant F.C.S.B. urges that this

 defect could not now be cured because even if Plaintiff now obtained leave to proceed by

 pseudonym, "that permission would not relate back to the time of [filing of] the original

 [C]omplaint." Dkt. 44,1.

        Considering Defendant F.C.S.B.'s first point, the Court notes that pursuant to Rule 15,

 Plaintiff was required to obtain leave of Court before filing her Amended Complaint.




           After Defendant F.C.S.B. filed its Motion to Strike, Plaintiff filed her Opposition Brief
 in which though vehemently opposing Defendant's Motion to Strike, requested "that this Court
 grant her leave to file the Amended Complaint" in the first full paragraph of page five of her
 Opposition Brief. Dkt. 70, 5.

                                                 18
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 19 of 50 PageID# 842



          With respect to Defendant F.C.S.B.'s second argument, this Court declines to find that, in
 this case, failure to receive leave to proceed under pseudonym is a jurisdictional defect.
 Accordingly, this Court grants Plaintiffs request to amend her Complaint because justice so
 requires.

 0.       Whether Plaintiff was Required to seek Leave to Amend

          Plaintiff was required to seek leave to amend her Complaint as directed by the plain
 language of Rule 15, the Advisory Committee Notes, and highly-persuasive caselaw.
          As reflected in the chart below, on July 12, 2019, Plaintiff filed her Original Complaint.

 Dkt. 1. On October 10, 2019, Defendant C.K. responded to Plaintiffs Complaint with an answer,

 followed by Defendant J.O., who on October 30, 2019, answered Plaintiffs Original Complaint
 on October 30,2019. Dkt. Nos.9 and 11. Without ever filing an answer to Plaintiffs Complaint,

 on November 15, 2019, Defendant F.C.S.B. moved to dismiss Plaintiffs Original Complaint

 arguing that it failed to state a claim and that the Court lacked jurisdiction over Plaintiffs claims.
 Dkt. 17. The same day, the Individual School Defendants and Defendant C.K.'^ filed another
 Motion to Dismiss for lack ofjurisdiction. Dkt. Nos. 19 and 30. On November 27, 2019, Plaintiff

 filed the Amended Complaint-36 days after Defendant C.K. filed the first responsive pleading to

 Plaintiffs Complaint, and 12 days after Defendant F.C.S.B., the Individual School Defendants,

 and Defendant C.K. filed their Motions to Dismiss Plaintiffs Original Complaint. Dkt. Nos. 37

 and 9.


                        Filing                                         Date Filed




             Defendant C.K. moved to join the Individual School Defendant's Motion to Dismiss
 Plaintiffs Original Complaint. Dkt. 30. For the reasons provided below, this Court grants
 Defendant C.K.'s Motion to Join the Individual School Defendant's Motion to Dismiss Plaintiffs
 Original Complaint {supra, p. 28-29).
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 20 of 50 PageID# 843



 jPlaintifrs Original Complaint(Dkt. 1)                             July 12,2019

  Defendant C.K/s Answer(Dkt. 9)                                  October 10, 2019


  Defendant J.O's Answer(Dkt. 11)                                 October 30,2019

  Defendant F.C.S.B/s Motion to Dismiss                          November 15, 2019
  Original Complaint(Dkt. 17)
  Individual School Defendants* Motion to                        November 15, 2019
  Dismiss Original Complaint(Dkt. 19)
  Plaintiff Filed Amended Complaint (Dkt.                        November 27, 2019
  37)



        Defendant F.C.S.B. explains that leave of Court was required because "[u]nder [Federal

 Rule of Civil Procedure] 15(a)(1)(B), the 21 days' time in which a plaintiff[may] amend without

 leave of court runs from the 'earlier' date that the first-responding defendant answered, not from

 the later date that the remaining defendants filed their Rule 12(b) motions." Dkt. 44, 2-3.

 Defendant F.C.S.B. thereby reasons that "[t]he period to amend was not extended by the Rule

 12(b) motions filed by the [Defendant F.C.S.B.] and Individual School Defendants." Dkt. 44.

        Plaintiff counters that her "right to file an amended complaint in response to a motion to

 dismiss exists even ifother defendants have filed responsive pleadings," and effectively, her period

 to amend runs specific as to each Defendant. Dkt. 70. Plaintiffs position is that because she filed

 her Amended Complaint within 21 days of Defendant F.C.S.B.'s filing of its Motion to Dismiss

 Plaintiffs Original Complaint, Plaintiff did not need leave of Court to amend. Id. Plaintiff avers

 that it is of no moment that more than 21 days had elapsed since Defendant C.K. filed his Answer

 to Plaintiffs Original Complaint. Id.

        The Court finds that Plaintiffs argument on this point is not supported by the plain

 language of the rule. Federal Rule of Civil Procedure 15(a)(1)(B) expressly provides that

        [a] party may amend its pleading once as a matter of course within:(A)21 days
        after serving it, or (B) if the pleading is one to which a responsive pleading is
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 21 of 50 PageID# 844



        required, 21 days after service of a responsive pleading or 21 days after service of
        a motion under Rule 12(b),(e), or (f), whichever is earlier.

 Fed. R. Civ. P. 15(a)(1)(B)(emphasis added).

        There are three key words and phrases in the plain language ofRule 15, which demonstrate

 why Plaintiffs argument fails: "once," "or," and "whichever is earlier." See Fed. R. Civ. P.

 15(a)(1)(B).

        First, Rule 15 indicates that a party only has one opportunity to amend as of course. Fed.

 R. Civ. P. 15(a)(1)(B)("[a] party may amend its pleading once as a matter of course ..." ). To

 apply Plaintiffs reading of Rule 15 would allow litigants multiple opportunities to amend as of

 right-once after one defendant moves to dismiss or responds to a pleading and again when another

 defendant does the same.

        Second, when a plaintiff files a pleading that requires a responsive pleading, such as a

 complaint, that party may amend without leave of court either 21 days after "a responsive

 pleading" is filed "or 21 days after service of a motion." The word "or," though only two letters,

 has a profound impact on how Rule 15(a)(1)(B) must be read. The use of the word "or" is

 disjunctive and indicates that only one ofthe two referenced timeframes is applicable.

        Third, the phrase "whichever is earlier" provides further clarity as to when a party may

 amend its pleading. Because there is only one opportunity to amend, the phrase "whichever is

 earlier" indicates the time from which a plaintiff would have 21 days to amend its complaint. See

 Fed. R. Civ. P. 15(a)(1)(B). The Merriam-Webster Dictionary defines the word "whichever" as

 "being whatever one or ones out of a group . . . ."            Merriam-WEBSTER Dictionary,

 http://www.merriam-webster.com/dictionary/whichever (last visited Feb. 21, 2020). The relevant

 "group" contemplated by Rule 15(a) is a group of possible timeframes from which a litigant may

 amend its responsive pleading. Fed. R. Civ. 15(a)(1)(B). The timeframes considered in the group

                                                 21
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 22 of 50 PageID# 845



 are either 21 days after service of a responsive pleading or 21 days after service of specified
 motions. Id. Bearing in mind the definition ofthe word "whichever," the notion that only one of
 the two potential timeframes can be applicable, is only bolstered.
        Notably, Rule 15 does not prescribe the applicable timeframe relative to the specific
 defendant that files the responsive pleading or motion. Rule 15 merely provides that once either a
 responsive pleading or an appropriate motion is filed, without concern to who files it, then a
 plaintiff has a right to amend up to 21 days after the earlier filing. While Plaintiff declares that this
 meaning cannot be garnered from the plain language of the rule, any other reading would render
 the express language ofthe rule superfluous. Fed. R. Civ. P. 15(a)(1)(B). Therefore, based on the
 plain language ofRule 15(a)(1)(B),this Court finds that Plaintiffhad 21 days after Defendant C.K.
 filed his answer to Plaintiffs Original Complaint to amend the Original Complaint as a matter of

 course.



           Further, the Fed. R. Civ. P. 15 Advisory Committee Notes ("the Notes") only provide

 further support that Plaintiffonly had 21 days from the fling ofDefendant C.K.'s Answer to amend
 her Complaint without leave. The Notes explain that "[t]he 21-day periods to amend once as a
 matter of course after service of a responsive pleading or after service of a designated motion are

 not cumulative. If a responsive pleading is served after one of the designated motions is served,

 for example,there is no new 21-day period." Fed. R. Civ. P 15 advisory committee's note to 2009

 amendment.


           The case at bar is similar to the example contemplated by the Notes. Because the 21-day

 period is not cumulative,that means that Plaintiffdoes not get a renewed period to file as ofcourse

 simply because one ofthe 12 Defendants in this matter filed a motion after another Defendant filed

 a responsive pleading. Such a reading of this rule would fly in the face of not only the plain



                                                    22
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 23 of 50 PageID# 846



language ofthe rule, as denoted above {supra^ p. 20-22), but also the Notes' explanation. Though
the Notes provide an example of a motion being filed first in time followed by the filing of a
responsive pleading, there is no reason why the inverse would not be true. Plaintiff has neither
 provided the Court with a logical reason as to why the inverse cannot be true. Thus, considering
 the Notes' proscription of cumulative 21-day periods to amend, this Court is constrained to find
 that Plaintiff only had 21 days after Defendant C. K. filed his Answer to Plaintiffs Original
 Complaint to amend as of course.

        To be sure, this Court'sjurisprudence counsels that Plaintiff has only one 21-day period to
 amend as of right. Defendant F.C.S.B., in support of its position, cites to U.S. ex tel. Carter v.
 Haliburton Co., 144 F. Supp. 3d 869,877-78(E. D. Va.2015)modified on other grounds on denial
 ofreconsideration, 315 F.R.D. 56(E.D. Va. 2016), ajfd on other grounds. United States ex rel.
 Carter v. Halliburton Co., 866 F.3d 199(4th Cir. 2017), cert, denied, 138 S. Ct. 2674(2018). In

 Haliburton, the Court considered "when the 21-day amendment period begins in cases involving

 multiple motions to dismiss." 144 F. Supp. 3d at 877-78. In Haliburton Co.,the same defendants
 filed multiple motions to dismiss, years apart from one another.Id. Thus,the Court did not consider
 precisely the issue at hand here, which is whether the 21-day period should begin against all
 Defendants when only one defendant files a responsive pleading. Nevertheless, despite the

 analytical distinctions, the Haliburton Court noted that "it is clear that[Rule 15(a)(1)(B)] does not

 grant a cumulative right to amend after both a responsive pleading and at 12(b) motion." 144 F.

 Supp. 3d at 878.

         Thus, given the plain language of Rule 15(a)(1)(B), the correlating Advisory Committee

 notes, and the highly-persuasive precedent. Plaintiff could not properly amend her Complaint as

 of right.



                                                  23
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 24 of 50 PageID# 847



 b.     Whether the CourtShould GrantPlaintiffs Requestfor Leave to Amend Her Complaint
        Although Plaintiff did not have the right to amend as ofcourse. Plaintiff has now requested
 leave to amend her Original Complaint.

        "[F]ederal policy favor[s]... resolving cases on their merits instead of disposing of them
 on" nuanced circumstances. Logarv. West Virginia Univ. Bd. ofGovernors,           12—1133,2012

 WL 3871757 at *2(4th Cir. 2012)(internal citations omitted). As such.Fed. R.ofCiv. P. 15(a)(2)
 provides that absent amendments as a matter ofcourse,"a party may amend its pleading only with
 the opposing party's written consent or the court's leave," and courts should "freely give leave to
 amend when justice so requires." Interpreting Rule 15(a)(2), the United States Court of Appeals
 for the Fourth Circuit has provided that "leave to amend a pleading should be denied only when

 the amendment would be prejudicial to the opposing party, there has been bad faith on the part of

 the moving party, or the amendment would have been futile." Later v. Harvey,438 F.3d 404,428
 (4th Cir. 2006).

        Defendant F.C.S.B. argues that amendment would be futile because amendment would not

 save Plaintiffs claims from the statute oflimitations bar. Dkt.44. Defendant F.C.S.B.'s argument

 is premised on the notion that Plaintiffs failure to provide her name in her Original Complaint is

 a jurisdictional defect, which cannot now be cured because the applicable statute of limitations

 period has accrued. Defendant F.C.S.B. bases its position regarding the jurisdictional nature of

 Plaintiffs failure to move to proceed under pseudonym on out-of-circuit case law. Dkt. 44(citing

 Dkt. 18, 5-7 (citing W.NJ. v. Yocom, 257 F.3d 1171, 1172-73 (10th Cir. 2001); Citizensfor a

 Strong Ohio v. Marsh, 123 F. App'x 630,636-37(6th Cir. 2005); Capers v. Nat'I RR. Passenger

 Corp., 612> F. App'x 591, 594-95 (8th Cir. 2016); see also Nat'I Commodity & Barter Ass'n v.

 Gibbs, 886 F.2d 1240, 1245 (10th Cir. 1989)). Candidly, Defendant F.C.S.B. has cited authority



                                                 24
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 25 of 50 PageID# 848



 indicating that courts have adopted divergent views on this matter, thus forming the circuit split.

 Dkt. 44(citing Dkt. 18, 5-5, and n.2(citing PlaintiffDoctor v. Hosp. Serv. Dist. #3, No. 18-7945,

 2019 WL 351492, at *2-3(E.D. La. Jan. 29, 2019); Doe v. N. Orange Cty. Cmty. Coll Dist., No.

 SACV 17-01776, 2018 WL 6137623, at *4(C.D. Cal. Feb. 2, 2018); Doe v. City ofSimi Valley,

 No.CV 12-8377 PA(VBKX),2012 WL 12507598,at *2(C.D. Cal. Oct. 29,2012);Doe v. Barrow

 Cty., 219 F.R.D. 189, 191-92(N.D. Ga. 2003); Doe v. McDonald's Rests. ofN.C., Inc., No. 3:15-

 cv-00037,2015 WL 4389528, at *5(W.D.N.C. July 17,2015).

        Nevertheless, it does not appear that the Fourth Circuit, nor any other District Court in this

 circuit has adopted Plaintiffs view. This Court declines to do so in the instant matter. The Court

 finds that although an improper procedure. Plaintiffs failure to include her name in her Original

 Complaint does not divest this Court ofsubject matterjurisdiction in a case premised on a question

 offederal law.

        Defendants^® further maintain that the Court should find that Plaintiffs failure to obtain

 leave to proceed by pseudonym is a jurisdictional defect because "when a complaint is filed

 anonymously, it is impossible for the Court to know whether there is a 'case or controversy,'

 whether [the Court] has subject-matter jurisdiction, and whether there is even a real plaintiff at

 all." Dkt. 81, 1. However, setting aside at this juncture, the question of whether Plaintiff has

 pleaded sufficient facts to state claim, the Court finds that for purposes of determining whether

 Plaintiff has met her burden of establishing subject matter jurisdiction. Plaintiff has provided the

 Court with sufficient information, despite her failure to adhere to the proper protocol.

        Plaintiff has brought two claims of federal question against Defendant F.C.S.B. -(1) a

 violation of Title IX, and (2) a violation of 42 U.S.C. § 1983. To establish her standing as the



           All defendants have joined in this argument.
                                                 25
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 26 of 50 PageID# 849



 claimant ofthese alleged violations, Plaintiff has averred that at the time ofthe relevant incidents,
 Plaintiff was a 12-year-old, seventh grade, student at a certain middle school in Fairfax County
 during the 2011-2012 school year. Dkt. 37,fll 1,14,91. Plaintiffs name alone would not establish
 her standing beyond the facts already articulated in Plaintiffs Complaint.^'
        Should this Court take a contrary view,the Defendants contend that the Court's judgment

 might negatively impact other cases where plaintiffs "mischievous[ly] use[]John Doe          " Dkt.
 81, 7. Based upon representations made by both counsel in the instant matter, including that
 Defendants are aware of Plaintiffs true identity, it does not appear that this case is one in which

 the Plaintiff has mischievously used Jane Doe. Rather, it appears that that Plaintiffsimply did not

 adhere to the rules attendant to use ofa pseudonym. Thus,this case is different from any potential

 case in which a plaintiff uses a Jane Doe pseudonym with such mischief.

         Conversely, the Court recognizes that the allegations in this case are egregious and grave

 and should be handled accordingly. Dkt. 1,H 1 (Plaintiff avers she was"raped, sexually assaulted,

 sexually harassed, terrorized, extorted, bullied, and threatened with death"). Bearing in mind the

 nature of these allegations, this Court does not find it appropriate, in the interest of justice, to

 dispose of the matter based on a nuanced circumstance, of which reasonable jurists have

 established divergent views. Given the nature ofthe allegations and federal policy, Logar v. West

 Virginia Univ. Bd OfGovernors, which counsels the Court to resolve cases based on their merit,

 and not nuanced circumstances, the Court finds that in this instance,justice requires amendment.

 No. 12- 133,2012 WL 3871757 at *2(4th Cir. 2012).

 c.      Whether Amendment Relates Back




           Notably, Defendant F.C.S.B., nor any ofthe other Defendants,attack Plaintiffs standing
 to bring a claim beyond the fact that Plaintiff has failed to include her name in her Original and
 Amended Complaints.
                                                  26
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 27 of 50 PageID# 850



        Defendant F.C.S.B. argues that Plaintiff should not be granted leave to amend her Original

 Complaint as amendment would be futile because any amendment would not relate back in time
 to the filing ofPlaintiffs Original Complaint. Dkt.44, 5-6. Defendant F.C.S.B. relies, in part, on
 Haliburton, to support its argument that Plaintiffs desired amendment would not back. Dkt.44 5-
 6(citing 144 F. Supp. 3d 869(E.D. Va. 2015). However,Halihurton was in a different procedural
 context from the instant matter. As Defendant F.C.S.B. notes, in Haliburton, the plaintiff was

 precluded from amendment due to the first-to-file bar of the federal False Claims Act. 144 F.
 Supp. 3d at 879. In Haliburton, the plaintiffs claims had been dismissed both with and without
 prejudice multiple times before the Court ultimately denied the plaintiff amendment because it
 would not cure the issue with the first-to-file bar. Id. at 871-72, 879. That is not the procedural

 posture of the instant matter. Plaintiffs claims here are not barred by the first-file-bar contained
 within the federal False Claims Act. Therefore, Defendant F.C.S.B.'s reliance on Haliburton is

 misplaced.

        Defendant F.C.S.B. also relies on Capers v. Natl RR. Passenger Corp., to support its

 position that this Court should find amendment would not relate back. 673 F. App'x 591,594-95

 (8th Cir. 2016). Dkt. 44, 5-6 (incorporating Dkt. 17, 5-7 & n. 2 by reference). In Capers, the

 United States Court of Appeals for the Eighth Circuit considered whether under both federal law

 and Arkansas state law, the plaintiffs request to amend her pseudonymously-filed complaint

 would relate back in time to the date she filed her original complaint. Id. at 534. In the Eighth

 Circuit's discussion of federal law, the court found that the plaintiffs request to amend was

 precluded pursuant to "Federal Rule [of Civil Procedure] 10(a)." Id. at 594. The court reasoned

 that the plaintiff"failed to initiate a valid action at least until she sought to amend her complaint,




                                                  27
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 28 of 50 PageID# 851



 by which time the statute oflimitations had run as [the plaintiff] was not properly before the court

 until then, if at all." Id. at 594-95.

         Considering the plain language, Federal Rule of Civil Procedure 10(a) provides that

 "[ejvery pleading must have a caption with the court's name,a title, a file number,and a Rule 7(a)

 designation. The title ofthe complaint must name all the parties; the title of other pleadings, after
 naming the first party on each side, may refer generally to other parties." Notably, Rule 10(a) is

 silent regarding whether an error with respect to any one of these requirements is a jurisdiction

 flaw or whether violation ofthis rule precludes relation back. Defendant F.C.S.B. has not provided

 this Court with any controlling authority from the Fourth Circuit or the Supreme Court, or

 persuasive authority from a district court in this circuit, adopting the Eighth Circuit's interpretation

 of Rule 10(a). The Court declines to read Rule 10(a) as prohibiting relation back where a plaintiff

 asks to amend to adhere to the Rule.

         Accordingly, this Court will grant Plaintiff leave to amend her Complaint because it does

 not appear that amendment is futile.

      a. The Individual School Defendants'and Defendant J.O.'s Motions to Join Defendant
                                          F.C.S.B.'s Motion to Strike

         This Court grants the Individual School Defendants' and Defendant J.O.'s Motions to Join

 Defendant F.C.S.B.'s Motion to Strike(Dkt. Nos.45 and 46).

         Federal Rule ofCivil Procedure 12(g)(1),Joining Motions,provides that"[a] motion under

 this rule may be joined with any other motion allowed by this rule." Thus, a motion to join may

 not bejoined with another valid motion to join. Subsection(2)ofFed. R. Civ. P. 12(g)limits when

 a party may move to join a particular type of motion. This subsection provides that "[ejxcept as




                                                      28
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 29 of 50 PageID# 852



 provided in Rule 12(h)(2) or (3),^^ a party that makes a motion under this rule must not make
 another motion under this rule raising a defense or objection that was available to the party but

 omitted from its earlier motion." Fed. R. Civ. P. 12(g)(2).

        It does not appear that the Individual School Defendants, nor Defendant J.O.'s Motion to
 Strike is precluded by Rule 12(g), and thus, the Court grants these motions.
            B. Category Two: The Motions to Dismiss Plaintiffs Amended Complaint
              /. Defendant F.C.S.B.'s Motion to Dismiss Plaintiff's Amended Complaint
        Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs Amended Complaint attacks Plaintiffs

 Amended Complaint on jurisdictional grounds and posits that Plaintiffs § 1983 and Fourteenth
 Amendment Claims fail to state a claim from which relief may be granted. Dkt. 55.

        Defendant F.C.S.B.'s jurisdictional basis for dismissal is the same argument Defendant

 F.C.S.B. posed in its Motion to Strike {supra, p. 24-26)-that Plaintiffs failure to receive leave of
 Court to proceed by way of pseudonym is a jurisdictional defect that cannot now be cured. Dkt.
 55, 6-10. The Court denies Defendant F.C.S.B's Motion to Dismiss Plaintiffs Amended
 Complaint on jurisdictional grounds for the same reasons the Court rejected Defendant F.C.S.B's

 argument when raised in Defendant F.C.S.B.'s Motion to Strike {supra, p. 11-15).

         Accordingly, the Court must now consider whether Plaintiff states a plausible claim for

 relief in Count Two of her Amended Complaint, in which she alleges that Defendant F.C.S.B.,

 amongst other Defendants, violated Plaintiffs due process rights under the Fourteenth

 Amendment and 42 U.S.C. § 1983. Dkt. 37, 35 36. Specifically, Plaintiffs claim is that "[a]s a




           Rule 12(h)(2) governs when to raise the defenses offailure to state a claim, compulsory
 joinder of another person, or to state a legal defense to a claim. Rule 12(h)(3) provides that "[i]f
 the court determines at any time that it lacks subject matterjurisdiction, the court must dismiss the
 action."

                                                  29
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 30 of 50 PageID# 853



 direct, substantial[,] and proximate result of the danger created by [][Defendant F.C.S.B.],

 [Plaintiff] was deprived of her civil rights under the Fourteenth Amendment to the United States
 Constitution." Dkt. 37,1287.

        Defendant F.C.S.B. counters that Plaintiffs Fourteenth Amendment pleading fails

 "because the Due Process Clause of the Fourteenth Amendment imposes no duty on states to

 protect public school students from the tortious conduct of private actors." Dkt. 55,11.

        The Court is constrained to find that Plaintiffs Fourteenth Amendment claim fails pursuant

 to Rule 12(b)(6) because, under established precedent. Defendant F.C.S.B.'s alleged failure to

 protect Plaintiff against private violence, is not a violation of Due Process.

        Defendant F.C.S.B. also avers that Count II of Plaintiffs Amended Complaint fails under

 Fed. R. Civ.P. 12(b)(6) because respondeatsuperior liability is not recognized under § 1983. Dkt.

 55, 10-11. Defendant F.C.S.B. notes that Plaintiff, in her Original Complaint, expressly pleaded

 that Defendant F.C.S.B. violated § 1983 under a theory respondeat superior, and that Plaintiff has

 now "dropped" that claim. Dkt. 55,10-11. However,Defendant F.C.S.B. asserts, that

        [ajlthough [Plaintiffs] Amended Complaint drops that concession, it adds no
        factual allegations to show how [Defendant F.C.S.B.] could be responsible other
        than under a respondeat superior theory for the actions of its subordinate
        employees. Indeed, the Amended Complaint retains the admission that the
        individual school employees 'acted as [Defendant F.C.S.B.'s] agents, ostensible
        agents, servants and/or employees.'

 Dkt. 55,11 (emphasis in original)(citing Dkt. 37, H 61).

        The Court holds that Plaintiffs § 1983 fails to defeat Defendant F.C.S.B.'s attack because

 Plaintiff has not pleaded a viable theory of municipal liability to support her § 1983 claim.

        Whether CountII ofPlaintiff's Amended Complaintstates a plausible due process
        claim under the Fourteenth Amendment ofthe United States Constitution

        This Court's judgment is guided by the principle that



                                                  30
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 31 of 50 PageID# 854



        The[Due Process] Clause is phrased as a limitation on the State's power to act, not
        as a guarantee of certain minimal levels of safety and security .... its language
        cannot fairly be extended to impose an affirmative obligation on the State to ensure
        those interests do not come to harm through other means.
 DeShaney v. Winnebago Cty. Dept. ofSoc. Servs.,489 U.S. 189, 195(1989); see e.g. Stevenson v.

 Martin Cty. Bd. ofEduc.,3 F. App'x 25,31 (4th Cir. 2001)(finding "the state, simply by virtue of
 its maintenance of a public school system does not become constitutionally liable for failing to
 prevent all student-on-student violence" where "the school officials . . . may have been
 irresponsible and ineffective in not heeding the warnings that [plaintiff] was helpless at the hands
 of bullies ..."). Thus,"a State's failure to protect an individual against private violence simply

 does not constitute a violation ofDue Process." DeShaney,489 U.S. at 197;Stevenson,3 F. App'x

 at 31. To the extent that this may be Plaintiffs theory concerning how Defendant F.C.S.B. violated

 her Fourteenth Amendment due process rights,this Court finds that such a theory does not provide

 a sufficient basis for a plausible claim from which relief may be granted.

        Yet, Plaintiff explains that her pleadings asserting violation ofthe Fourteenth Amendment

 are brought under a theory of"constructive expulsion." Dkt. 71, 19-21. Plaintiff argues that her

 pleadings are sufficient because she has pleaded facts to show that Defendant F.C.S.B. deprived

 her ofher property interest in education when Defendant F.C.S.B. constructively expelled Plaintiff

 from her middle school. Dkt. 71. Plaintiff cites to Stevenson v. Martin Cty. Bd. of Educ., an

 unpublished opinion, in support of her position. 3 F. App'x 25, 30(4th Cir. 2001).

        However, Plaintiffs reliance on Stevenson is misplaced. Even in light of the obligatory

 precedential value of Stevenson, the Stevenson court expressly opined that "it [could][]not be

 plain error for the district court to [have] conclude[d] that the school officials did not deprive [the

 plaintiff in that matter] of a property interest in public education when [t]he [plaintiff] voluntarily

 withdrew from school." 3 F. App'x at 30. Further,the Stevenson court indicated that this idea that



                                                   31
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 32 of 50 PageID# 855



 constructive expulsion deprives a student of its Fourteenth Amendment due process rights is "a

 novel theory that has not yet been accepted by any court." Id. In Stevenson, the United States

 Court of Appeals did not decide to adopt the constructive expulsion theory. As such, this Court

 rejects Plaintiffs argument. Id.

        Additionally, and perhaps in the alternative. Plaintiff argues that she has sufficiently

 pleaded a violation of due process under a state-created danger theory. Dkt. 71, 21. Plaintiffs

 position is that because she has pleaded that Defendant F.C.S.B. took affirmative actions which

 created the danger that Plaintiff alleges she suffered, her pleadings are sufficient. Id. Plaintiff

 specifically points to paragraphs 202-204 of her Amended Complaint, which provide the alleged

 affirmative actions that Defendant F.C.S.B. took to create the danger. Id. Plaintiff urges that

 Defendant F.C.S.B. took affirmative action when faculty members at Plaintiffs former middle

 school insinuated to Plaintiff's parents that Plaintiff's own wrongdoing was the reason why she

 was attacked. Id.


        To be sure,"[t]he Fourth Circuit has recently held that 'to establish § 1983 liability based

 on a state-created danger theory, a plaintiff must show that the state actor created or increased the

 risk of private danger, and did so directly through affirmative acts, not merely through inaction or

 omission.'" Smith v. Sch. Ed. OfCity ofChesapeake, No. 2:18-cv-589, 2019 WL 2656204 at *6

 (E.D. Va. June 27, 2019)(quoting Doe v. Rosa, 795 F.3d 429, 439(4th Cir. 2015)). Indeed, the

 Fourth Circuit in Finder v. Johnson, has cautioned that "[wjhile it is true that inaction can often be

 artfully recharacterized as 'action,' courts should resist the temptation to inject this altemate

 framework into omission cases by stretching the concept of'affirmative acts' beyond the context

 of immediate interactions between the officer and the plaintiff." 54 F.3d 1176, 1169 n. *6 (4th

 Cir. 1995).



                                                  32
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 33 of 50 PageID# 856



        Plaintiffs Amended Complaint is riddled with allegations that both Defendant F.C.S.B.

 and the Individual School Defendants were "deliberately indifferent" to Plaintiffs requests for

 help, suggesting that these Defendants took no affirmative action. Dkt. 37,      111, 113,117, 121,
 124,154,181,261,278,280,260-261. It cannot be said that the Defendants both took affirmative
 action and no action at the same time, for the two positions are mutually exclusive.

        The situation which the Fourth Circuit cautioned against in Pinder, is precisely the case

 here. Pinder v. Johnson, 54 F.3d 1176,1169 n. *6(4th Cir. 1995). Not only does Plaintiff all but

 consistently aver that Defendant F.C.S.B. was "deliberately indifferent" to Plaintiffs requests for
 help, even the gist of what Plaintiff now urges is Defendant F.C.S.B.'s affirmative action is laced
 with the underpinnings ofinaction. Plaintiff, by taking issue with the fact that the mere extent of
 Defendant F.C.S.B.'s actions was merely placing the blame on Plaintiff, is effectively arguing that

 Defendant F.C.S.B. did nothing at all. Because Plaintiff has not pleaded facts that demonstrate an

 affirmative action taken by or on behalfofa state actor,the Court must grant Defendant F.C.S.B.'s

 Motion to Dismiss with respect to Plaintiffs Fourteenth Amendment due process claim.

 b.      Whether Plaintiffstates a plausible claim of violation of§1983

        The Court also grants Defendant F.C.S.B.'s motion to dismiss Plaintiffs § 1983 claim. 42

 U.S.C. § 1983 provides that

        [ejvery person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen ofthe United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

 42 U.S.C. § 1983. The Supreme Court ofthe United States has held that "a municipality cannot

 be held liable solely because it employs a tortfeasor - or, in other words, a municipality cannot be

 held liable under § 1983 on a respondeat superior theory." Monell v. Dept. ofSoc. Servs. ofCity


                                                  33
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 34 of 50 PageID# 857



 ofNew York,436 U.S. 658,691 (1978). Accordingly, to the extent that Plaintiff in her Amended
 Complaint may still be relying on a theory of respondeat superior, such a claim is not plausible,
 and the Court must dismiss her pleading under this theory.

         However,a municipality may be held liable"when execution of[the municipality's] policy

 or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to
 represent official policy, inflicts the injury that the [municipality] as an entity is responsible [for]
 under § 1983." Monell,436 U.S. at 694;see also City ofSt. Louis v. Praprotnik,485 U.S. 112,127
(1988)("[W]hen an official's discretionary decisions are constrained by policies not of that
 official's making, those policies, rather than the subordinate's departures from them are the act of

 the municipality."). "If the authorized policymakers approve a subordinate's decision and the
 basis for it, their ratification would be chargeable to the municipality because their decision is

 final."/c/.

         The question of who has policymaking authority is a matter of state law. Riddick v. Sch
 Bd. ofCity ofPortsmouth,238 F. 3d 518,523(4th Cir. 2000). "The Constitution of Virginia vests

 control of the public school system in the local school boards," inclusive of the authority to

 supervise personnel. Id.("The school board shall retain its exclusive final authority over matters

 concerning employment and supervision ofits personnel, including dismissals, suspensions[,] and

 placing on probation."). Additionally,"[f]inal policymaking authority may be delegated."Riddick,

 238 F.3d at 523 (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)("Authority to

 make municipal policy may be granted directly by a legislative enactment or may be delegated by

 an official who possesses such authority        ").

         In the instant matter, as Plaintiff concedes. Defendant F.C.S.B. cannot be held liable for

 the actions of its employees,including the Individual School Defendants, by virtue ofthe fact that


                                                    34
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 35 of 50 PageID# 858



 it has employed such persons. Monell,436 U.S. at 691. Yet,Plaintiff may be said to have pleaded
 a plausible claim of relief where she sufficiently shows that Defendant F.C.S.B. had policies or
 customs made by those with authority, which caused Plaintiff to be injured in the ways in which
 she alleges. Id. Plaintiffs Amended Complaint provides that Defendant F.C.S.B.'s policy is that
 "it does not tolerate acts ofsexual or gender-based harassment," and it is"committed to conducting

 a prompt,thorough[,] and impartial investigation ofreports ofsexual harassment." Dkt. 37, 85,
 87.   Moreover, Defendant F.C.S.B.'s Anti-Harassment Statement indicates that "[i]f the

 investigation reveals that sexual harassment created a sexually hostile environment PCSB (sic)
 will take prompt and effective steps to end the harassment, eliminate the hostile environment and
 prevent its recurrence,including... protect[ing] the complainant and ensur[ing] her safety." Dkt.
 37,^ 88. Thus, based on the facts asserted in Plaintiffs Amended Complaint, it does not appear
 that Defendant F.C.S.B. itself has implemented a policy that has led to the injuries Plaintiff has

 asserted but constitute a framework for dealing with certain concerns.

        However, Plaintiff maintains that Defendant F.C.S.B.'s ratification of its employees'

 actions is what holds Defendant F.C.S.B. liable in this instance. Dkt. 71, 26-28. Yet, caselaw

 indicates a municipality may only be said to have ratified the actions of its subordinates when a

 person with policymaking authority approves ofsuch action. Praprotnik,485 U.S. at 127. Indeed,
 in Virginia, the local school board has policymaking authority. Riddicky 238 F.3d at 523 (citing
 Va. Const, art. VIII, § 7; Va. Code Ann: 22.1-313(A)). Thus, to survive Defendant F.C.S.B.'s

 12(b)(6) attack. Plaintiff must aver that Defendant F.C.S.B. ratified the actions of its employees.

 Plaintiff, at this juncture has not done so. Plaintiffs Complaint is devoid of facts that show that

 Defendant F.C.S.B. took official action outside of any action by its subordinates that would tend




                                                 35
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 36 of 50 PageID# 859



to show that Defendant F.C.S.B. ratified any action by its employees. Plaintiffhas also not pleaded

 any acts to show that Defendant F.C.S.B. delegated its authority.
        Thus,the Court must dismiss Plaintiffs § 1983 claim for failure to state a claim.

 c.      Whether Counts III- V ofPlaintiffs Amended Complaint should be dismissed as to
        Defendant F,C,S.B,

        Only Counts I and II of Plaintiffs Amended Complaint are specifically asserted against
 Defendant F.C.S.B. Compare, Dkt. 37, 29 ("Count I . . . Jane Doe v. Fairfax County School

 Board"); and, Dkt. 37,35("Count II... Jane Doe v. Fairfax County School Board..."); with Dkt.
 37, 36("Count III... Jane Doe v.[Defendant C.K.]); and, Dkt. 37, 37("Count IV ... Jane Doe

 V.[Defendant J.O.]); and,Dkt. 37,38("Count V ... Plaintiff v.[the Individual School Defendants
 and Defendant J.O.]). However, within each count. Plaintiff includes a prayer for relief as to all
 of the Defendants in the instant matter. Dkt. 37, 35, 36, 37, 38, 39-40("WHEREFORE,Plaintiff

 Jane Doe demands judgment against all defendants, individually and/or jointly and severally, for
 compensatory damages in excess of$150,000.00 and local arbitration limits, together with interest
 and costs, nominal damages, punitive damages,and any and all relief this Honorable Court deems

 necessary and just.")(emphasis added). Defendant F.C.S.B. raised its concern with Plaintiffs
 apparent inclusion of Defendant F.C.S.B. in Counts III-V of Plaintiffs Amended Complaint, and

 motioned that the Court dismiss each of these counts with prejudice as to Defendant F.C.S.B.

 Plaintiff has not opposed this motion.

         Accordingly, this Court grants Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs

 Amended Complaint as to Count III-V ofPlaintiffs Amended Complaint with respect Defendant

 F.C.S.B.


      a. The Individual School Defendants'Motion to Dismiss Plaintiff's Amended Complaint

 a.      Whether Plaintifflacks subject matterjurisdiction


                                                 36
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 37 of 50 PageID# 860



        The Individual School Defendants also maintain their claim that Plaintiffs Amended

 Complaint should be dismissed for lack ofjurisdiction because Plaintiff failed to timely receive
 leave of Court to proceed pseudonymously. For the reasons set forth with respect to the
 Defendants' Motion to Strike Plaintiffs Amended Complaint {supra, p. 24-26), this Court denies

 the Individual School Defendant's Motion to Dismiss Plaintiffs Amended Complaint.

 b.     Whether Plaintiffs due process claim states a plausible claimfor relief

        Similarly to Defendant F.C.S.B., the Individual School Defendants argue that Plaintiffs

 Amended Complaint fails to articulate a state-created danger theory. Dkt. 57,6-7. Like Plaintiffs

 response to Defendant F.C.S.B., Plaintiff appears to counter the Individual School Defendants'
 argument by indicating that not only is her state-created danger theory sufficiently pleaded, but
 she has also sufficiently pleaded a claim under a theory of constructive expulsion.

        For the reasons set forth above {supra, p. 29-36), Plaintiffs claim fails under both theories

 of constructive expulsion and a state-created danger.

 c.     Whether the Court should dismiss Count II ofPlaintiffs Amended Complaint because
       the Individual School Defendants, in their official capacities, have qualified immunity
       for the claims asserted

        Plaintiff brings suit against the Individual School Defendants in both their personal and

 official capacities. Dkt. 37,f 80. Accordingly, the Individual School Defendants now move to

 dismiss Count II ofPlaintiffs Amended Complaint to the extent that Plaintiff brings these charges

 against the Individual School Defendants' in their civilian capacities. Dkt. 57, 7-8. The basis for

 the Individual School Defendants motion is that they have qualified immunity. Id.

        Because the Court has found that Count II of Plaintiffs Amended Complaint fails to state

 claims that might implicate the Individual School Defendants in only their official capacities as

 state actors {supra, p. 17-23), the Court must now address whether the doctrine of qualified



                                                 37
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 38 of 50 PageID# 861



 immunity shields the Individual School Defendants from suit in their personal capacities. The
 Court grants the Individual School Defendants' motion on this point.
        The Supreme Court of the United States has indicated that "the driving force behind
 creation ofthe qualified immunity doctrine was a desire to ensure that insubstantial claims against
 government officials [will] be resolved prior to discovery." Pearson v. Callahan, 555 U.S. 223,
 231 (2009)(internal citation omitted). The Court has "repeatedly ... stressed the importance of
 resolving immunity questions at the earliest possible stage in litigation." Id. (citing Hunter v.
 Bryant^ 502 U.S.224,228(1991)("immunity ordinarily should be decided by the court long before
 trial)(emphasis added)).

        The Court in Raub v. Brown, noted that"a defendant can raise ... qualified-immunity ...

 at both the motion to dismiss and summary judgment stage ...[s]o long as qualified immunity

 does not turn on disputedfacts .,.     960 F. Supp. 2d 602,608, n. 8(E.D. Va. 2013). The Raub
 Court noted that there is a"...recognized suitability ofsummaryjudgment as a vehicle to resolve

 qualified immunity." Id. at 614. The Court in that matter ultimately found that the issue of
 qualified immunity was better suited for summary judgment. Id.

        However,the Fourth Circuit has determined that

        Government officials are entitled to the defense of qualified immunity unless a §
        1983 claim satisfies the following two-prong test (the 'qualified immunity test'):
        (1) the allegations underlying the claim, if true, substantiate the violation of a
        federal statutory or constitutional right; and (2) this violation was of a 'clearly
        established' right'of which a reasonable person would have known.'

 Ridpath v. Bd. OfGovernors Marshall Univ.,447 F.3d 292,306(4th Cir. 2013).

         While Plaintiff avers that the Individual School Defendants' qualified immunity argument

 is better suited for a summary judgment motion, the Court finds that the issue is now ripe, and




                                                 38
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 39 of 50 PageID# 862



 disposition at this stage in litigation is most consistent with the Supreme Court's directives.
 Pearson v. Callahan, 555 U.S. 223,231 (2009).

        Here, qualified immunity does not turn on a dispute of facts, for it is clear that even
 accepting all of the underlying allegations as true, for the reasons set forth above {supra, p. 32-
 33), the Individual School Defendants inaction did not violate the federal statutory and
 constitutional rights alleged.

        Further, there has been no violation of a "clearly established right of which a reasonable

 person would have known." See Ridpath, 447 F.3d at 306 (internal citations omitted). Count II
 of Plaintiffs Amended Complaint rests on the theories of constructive expulsion and a state-

 created danged. The Fourth Circuit has commented on the constructive expulsion describing it as
 "a novel theory that has not yet been accepted by any court." Stevenson, 3 F. App'x at 30. Thus,
 it cannot be said that the constructive expulsion theory of a due process violation is a "clearly

 established right of which a reasonable person would have known." See Ridpath,447 F.3d at 306

 (internal citations omitted).

         Further, Plaintiff has not pleaded sufficient facts to state a violation ofdue process under a

 state-created danger theory because Plaintiff has not indicated the Individual School Defendants

 took any affirmative action in violation ofPlaintiffs due process rights {supra, p. 19- 20).

         Accordingly, the Court grants the Individual School Defendants' Motion to Dismiss

 Plaintiffs Amended Complaint with respect to Count II to the extent that Plaintiff brings claims

 against the Individual School Defendants in their civilian or official capacities.

 d.      Whether the Courtshould decline to exercise supplementaljurisdiction over Plaintiffs
         state tort claims brought against the IndividualSchool Defendants

         This Court will exercise supplementaljurisdiction over Plaintiffs state tort claims brought

 against the Individual School Defendants.

                                                  39
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 40 of 50 PageID# 863



        The Individual School Defendants argue that because "[n]o viable underlying federal claim

 was commenced against the Individual School Defendants," the Court should decline to exercise
supplemental jurisdiction over Count V of Plaintiffs Amended Complaint. Dkt. 57, 9.
 Accordingly, because the only federal claim which appears to implicate the Individual School
 Defendants has been dismissed {supra, p. 37-39),^^ this Court must decide whether to exercise
 supplemental jurisdiction over Count V ofPlaintiffs Complaint, which asserts a state law theory
 of gross negligence against the Individual School Defendants.

        28 U.S.C. § 1367(c) indicates that a district court''may" decline to exercise supplemental
 jurisdiction "over all other claims that are so related to claims in the action within such original
 jurisdiction that they form part of the same case or controversy." 28 U.S.C. § 1367(c)
 (incorporating 28 U.S.C. § 1367(a) by reference). Section 1367(c) further provides that courts
 may decline supplemental jurisdiction over a claim if

        (1)the claim raises a novel or complex issue ofState law,(2)the claim substantially
        predominates over the claim or claims over which the district court has original
        jurisdiction,(3)the district court has dismissed all claims over which it has original
        jurisdiction, or(4)in exceptional circumstances,there are other compelling reasons
         for declining jurisdiction.

 28 U.S.C. § 1367(c).

         "[Tjrial courts enjoy wide latitude in determining whether or not to retain jurisdiction over

 state claims when all federal claims have been extinguished." Shanaghan v. Cahill, 58 F.3d 106,

 110(4th Cir. 1995). In making this determination, district courts may consider "convenience and

 fairness to the parties, the existence of any underlying issues of federal policy, comity, and




           For the reasons set forth above {infra, p. 42),the Court dismisses Counts I, III, and IV
 as to the Individual School Defendants.

                                                  40
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 41 of 50 PageID# 864



 considerations ofjudicial economy." Id. (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
 350 n. 7(1988). However,the Fourth Circuit has noted that

        the Supreme Court has established a strong presumption that § 1983 due process
        claims which overlap state tort law should be rejected and the case, if diversity is
        lacking, sent to state court. The presumption is rebuttable: [i]t can be overcome by
        showing governmental conduct so "arbitrary" and "egregious" that it "shocks the
        conscience," usually because a state actor intended harm withoutjustification. But
        the presumption should be vigorously applied, for without it, a problem arises that
        we ... never want to see in law: basic difficulty and extensive litigation over the
        forum in which a case belongs—a threshold question that tells plaintiffs and
        defendants nothing about the merits ofthe case and delays resolution for all.

 Waybright v. Frederick Cty., Md,528 F.3d 199, 205 (4th Cir. 2008)(citing Cty. ofSacramento,
 523 U.S. at 845^6,849).

        To be sure. Plaintiffs claim of gross negligence brought against the Individual School

 Defendants arises out of the same case and controversy as the remaining claims brought against

 the other Defendants in this matter. Yet, this Court, in its discretion, may decline to exercise

 supplementaljurisdiction over Plaintiffs gross negligence claim. The parties have not specifically
 addressed the policy and economic implications that the Court's decision on supplemental
 jurisdiction would have. The Court notes, however, that it would be more judicially economical
 and efficient to have the matters of which Plaintiff complains all litigated together. It would be

 more cumbersome to require Plaintiffto refile this matter in a state court. Thus,the factors appear

 to weigh in Plaintiffs favor.

        Further, while there is a strong presumption that that Plaintiffs gross negligence claim

 should be "rejected and sent to a state court," the Court finds that the allegations set forth in the

 Amended Complaint rebut this presumption. See Waybright, 528 F.3d at 205. The facts alleged

 in the Amended Complaint certainly set forth "governmental conduct so 'arbitrary' and

 'egregious' that it 'shocks the conscience.'" Id.\ see also Dkt. 37, ^ 316 (alleging that the


                                                  41
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 42 of 50 PageID# 865



 Individual School Defendants were grossly negligent where they "continually] fail[ed] to timely

 investigate [Plaintiffs] multiple written and verbal reports of death threats, sexual harassment,
 extortion, and peer-on-peer bullying ..

        Therefore, the Court will exercise supplemental jurisdiction over Plaintiffs claim of gross

 negligence brought against the Individual School Defendants because the claim arises out of the
 same case and controversy as the remaining claims and because the facts supporting the gross

 negligence claim overcome the presumption of dismissal.

 e.     Whether the Courtshould dismiss Counts/,///, andIV ofthe Amended Complaint with
        prejudice as to the Individual School Defendants

        Only Counts II and V of Plaintiffs Amended Complaint are specifically asserted against

 the Individual School Defendants. Compare^ Dkt. 37, 35 ("Count II . . . Jane Doe v. ... [the

 Individual School Defendants]..."); and, Dkt. 37, 38 ("Count V ... Plaintiff v. [the Individual

 School Defendants]..           Dkt. 37,29("Count I... Jane Doe v.[Defendant F.C.S.B.]); and,

 Dkt. 37,36("Count III... Jane Doe v.[Defendant C.K.]); and, Dkt. 37,36("Count IV ... Jane

 Doe V.[Defendant J.O.]). However, within each count. Plaintiff includes a prayer for relief as to

 all of the Defendants in the instant matter. Dkt. 37, 35, 36, 37, 38, 39-40 ("WHEREFORE,

 Plaintiff Jane Doe demands judgment against all defendants, individually and/or jointly and

 severally,for compensatory damages in excess of$150,000.00 and local arbitration limits,together

 with interest and costs, nominal damages, punitive damages, and any and all relief this Honorable

 Court deems necessary and just.")(emphasis added). The Individual School Defendant raised

 their concern with Plaintiffs apparent inclusion ofthe Individual School Defendants in Counts I,

 III, and IV of Plaintiffs Amended Complaint, and motioned that the Court dismiss each of these

 counts with prejudice as to the Individual School Defendants. Plaintiff has not opposed this

 motion.



                                                42
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 43 of 50 PageID# 866



        Accordingly, the Court grants the Individual School Defendants' Motion to Dismiss
 Plaintiffs Amended Complaint as to Counts I, III, and IV, to the extent Plaintiff brings these
 claims against the Individual School Defendants.

             Hi. Defendant J.O.'s Motion to Dismiss Plaintiff's Amended Complaint

        Defendant J.O. adopts the argument of the Defendant F.C.S.B. with respect to subject

 matter jurisdiction. Dkt. 67, 1. Accordingly, the Court rejects this subject matter jurisdiction

 argument as to Defendant J.O. for the same reasons the Court rejected Defendant F.C.S.B.'s
 argument {supra, p. 11-14).

        Only Count IV ofPlaintiffs Amended Complaint is specifically asserted against Defendant

 J.O. Compare, Dkt. 37, 37 ("Count IV ... Jane Doe v. [Defendant J.O.]"); with, Dkt. 37, 38
 ("Count I... Plaintiff v. [the Individual School Defendants]..."); with Dkt. 37,29("Count I...

 Jane Doe v. [Defendant F.C.S.B.]); and, Dkt. 37, 36 ("Count II . . . Jane Doe v. [Defendant

 F.C.S.B. and the Individual School Defendants]); and, Dkt. 37, 36 ("Count III. .. Jane Doe v.

 [Defendant C.K.]); and, Dkt. 37, 38 ("Count V . . . Plaintiff v. [the Individual School

 Defendants]"). However, within each count, Plaintiff includes a prayer for relief as to all of the

 Defendants in the instant matter. Dkt. 37, 35, 36, 37, 38, 39-40("WHEREFORE, Plaintiff Jane

 Doe demands judgment against all defendants, individually and/or jointly and severally, for

 compensatory damages in excess of$150,000.00 and local arbitration limits,together with interest

 and costs, nominal damages, punitive damages,and any and all reliefthis Honorable Court deems

 necessary and just.")(emphasis added). The Defendant J.O. raised her concern with Plaintiffs

 apparent inclusion of Defendant J.O. in Counts I, II, III and V ofPlaintiffs Amended Complaint,

 and motioned that the Court dismiss each of these counts with prejudice as to Defendant J.O.

 Plaintiff has not opposed this motion.



                                                43
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 44 of 50 PageID# 867



        Accordingly,the Court grants the Defendant J.O.'s Motion to Dismiss Plaintiffs Amended
 Complaint as to Counts I,II, III, and V,to the extent Plaintiffbrings these claims against Defendant
 J.O.


             zv. Defendant C.K.'s Motion to Dismiss Plaintiffs Amended Complaint

        Defendant C.K.'s Motion to Dismiss the Amended Complaint incorporates every argument

 raised by Defendant F.C.S.B.'s Motion to Strike (Dkt. Nos. 42,44). To the extent that Defendant

 C.K. reiterates these arguments concerning subject matter jurisdiction in his Motion to Dismiss

 the Amended Complaint, these arguments fail for the same reasons set forth by the Court with

 respect to Defendant F.C.S.B.'s Motion to Strike {supra, p. 24-26).

        Defendant C. K. also argues that this Court should decline to exercise supplemental

 jurisdiction over Count III of Plaintiffs Amended Complaint which sets forth claims against
 Defendant C.K. and alleges assault and battery in violation of Virginia law. Dkt. 59. The Court

 notes the law concerning the Court's discretion to exercise supplemental jurisdiction {supra, p40-

 41). This Court finds supplemental jurisdiction as to Count III is proper because the alleged

 conduct that supports the claims set forth in Count III are not only ofthe same case and controversy

 as the remaining claims, but these alleged actions are central to this suit. It would certainly be

 more prudent to consider each ofthese claims together, as opposed to requiring that the claims be

 refiled and then relitigated in state court. Accordingly, the Court will exercise supplemental

 jurisdiction over Coimt III of Plaintiffs Complaint.

          C. Category Three: The Motions to Dismiss Plaintiffs Original Complaint

         Because the Court has granted Plaintiff leave to amend her Complaint {supra, p. 11 -14),

 Defendant F.C.S.B.'s Motion to Dismiss Original Complaint(Dkt. 17); Defendant J.O.'s Motion

 to Join F.C.S.B.'s Motion to Dismiss Original Complaint (Dkt. 46); the Individual School


                                                  44
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 45 of 50 PageID# 868



 Defendants' Motion to Dismiss Original Complaint (Dkt. 19); and Defendant C.K.'s Motion to
 Dismiss Plaintiffs Original Complaint(Dkt.30)Motion to Join the Individual School Defendants'
 Motion to Dismiss Plaintiffs Original Complaint(Dkt. 30)are now DENIED as moot.

                        D. Category Four: Plaintiffs Pseudonym Motion

        On November 27, 2019, Plaintiff moved to proceed by pseudonym. Dkt. 38. The

 Defendants took various positions.

        Defendant F.C.S.B.


        does not object to the Court requiring that public court filings refer to Plaintiff as
        Jane Doe, provided that:(1)this does not waive [Defendant F.C.S.B.'s] position,
        set forth in its motion to dismiss under Rule 12(b)(1), that an order permitting
        Plaintiff to proceed anonymously will not relate back to the time of the original
        complaint for purposes of the saving the Title IX and § 1983 claims from the two-
        year statute of limitations; and (2)an order requiring that filings in this case refer
        to Plaintiff as Jane Doe will not hamper defendants' ability to thoroughly
        investigate Plaintiffs claims or conduct party and non-party discovery using her
        real name.


 Dkt. 62, 2.

        The Individual School Defendants maintain their argument that Plaintiff lacks subject

 matter jurisdiction due to her failure to seek leave of Court to proceed by pseudonym. The
 Individual School Defendants further aver that Plaintiff has "neither demonstrated that the stated

 interest in anonymity overcomes the public's right of access to judicial proceedings nor justified
 permitting an extraordinary departure from proceeding regularly and openly in federal litigation,
 as required by controlling precedent." Dkt. 63.

        Defendant C.K.also urges that the Court deny Plaintiffs Motion to Proceed by Pseudonym

 because "[i]t is fundamentally unfair to the private party defendants in this case for the Plaintiff to

 lodge such incredible allegations while hiding her own identity." Dkt. 64, 2. Defendant C.K.




                                                   45
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 46 of 50 PageID# 869



 further argues that allowing Plaintiff to proceed by pseudonym will "hamper the Defendants'
 ability to thoroughly investigate Plaintiffs outrageous claims" and conduct discovery. Id.
        Finally, Defendant J.O. vehemently opposes Plaintiffs Motion to Proceed by Pseudonym.
 Dkt. 65. Defendant J.O. argues that Plaintiffs Motion to Proceed by Pseudonym fails based on
 the factors the United States Court of Appeals set forth in James v. Jacobson,6 F.3d 233 (4th Cir.
 1993). Mat3.

        Having considered each of the Defendants' arguments, and the controlling jurisprudence,
 this Court will do what Plaintiffs coimsel should have done at the outset of this litigation, and

 order that, from this point forward, in this litigation, each party will be referred to by the initials
 set forth on page one of this Order. The Court recognizes the seriousness of the alleged offenses
 and the wide-ranging ramifications that these accusations may hold for each of the named parties.
 The Court finds it necessary to not only protect the privacy interests of the accuser, but also the
 accused. Thus,for the following reasons,the Court will require that each party in the instant matter

 be referred to by initial, as designated on the first page of this Order.

         It is uncontested that the Court must apply the factors from James,to determine whether a

 plaintiff may proceed pseudonymously. 6 F.3d at 238. This non-exhaustive list of factors tasks
 the Court to consider

         whether the justification asserted by the requesting party is merely to avoid the
         annoyance and criticism that may attend any litigation or is to preserve privacy in
         a matter of sensitive and highly personal nature; whether identification poses a risk
         of retaliatory physical or mental harm to the requesting party or even more
         critically, to innocent nonparties; the ages of the persons whose privacy interests
         are sought to be protected; whether the action is against a governmental or private
         party; and, relatedly, the risk of unfairness to the opposing party from allowing an
         action against it to proceed anonymously.

 James,6 F.3d at 238, Accordingly, this Court will address each ofthese factors in turn.

  i. Whether the Justification Asserted by Plaintiffis to Preserve Privacy ofa Sensitive and High
                                            Personal Nature

                                                   46
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 47 of 50 PageID# 870




        To be sure,the nature ofthe claims-that Plaintiff was repeatedly "raped,tortured,extorted
 and sexually assaulted" while she was a middle school-aged student- are highly sensitive and of
 an immensely personal nature. Dkt. 37,       15-17. The subject matter of such claims certainly
 warrants the utmost level of privacy. The Court recognizes that "there is unlikely to be a
 categorical answer to the question of anonymity across all civil cases involving sexual assault[,]
 [and thus] [djiscretion must be exercised on a case-by-case basis, depending on the particular
 circumstances before the court[,which] illustrate[ ]the need for such careful analysis ofthe factual

 record." Doe v. Del Rio,241 F.R.D. 154,160(S.D.N.Y. 2006). However,Plaintiffs claims in her

 Complaint are egregious. Thus,the Court finds that this factor favors use of a pseudonym.
                             a. Whether There is a Risk ofRetaliation

        Plaintiff argues that the students, which she attended middle school with approximately
 eight years ago, might physically or mentally retaliate against her for her decision to bring this
 suit. Dkt. 38-1,6. However,the two students are already named as defendants-Defendants C.K.

 and J.O. By Plaintiffs own admission. Defendants C.K. and J.O. already know Plaintiffs first
 and last name, and to this Courfs knowledge, they have not, and vehemently represent that they

 will not, physically and mentally retaliate against Plaintiff. Based on the representations by
 Defendants C.K. and J.O., the Court finds that this factor cuts against Plaintiffs use of a

 pseudonym in the instant matter.

         Hi. The Ages ofthe Persons Whose Privacy Interests are Sought to be Protected

         Although Plaintiff was 12 years of age at the time these incidents occurred, she is now a

 college-age adult. This case poses no risk that the privacy rights of a person who is presently a

 child are in jeopardy. See Candidate No. 452207 v. CFA Inst., 42 F. Supp. 3d 804, 810(E.D. Va.

 2012). Therefore, the Court finds that this factor does not favor Plaintiffs use of a pseudonym.

                                                  47
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 48 of 50 PageID# 871



               /v. Whether the Action is Against a Governmental or Private Party

        Plaintiff argues, in part, that because Defendant F.C.S.B. is a "governmental entity in the
 Commonwealth of Virginia," the Court should find Plaintiffs use of a pseudonym is proper.

 However, Plaintiffs argument does not account for the remaining 11 Defendants who oppose

 Plaintiffs Motion to Proceed by Pseudonym -the Individual School Defendants, Defendant C.K.,

 and Defendant J.O. Each of these Defendants are either being sued, at least in part, in their

 individual capacities, or they are purely not government entities. Thus, because the majority ofthe
 Defendants in the instant matter are private parties, the Court finds that this factor weighs against

 Plaintiffs use of a pseudonym.

                            V. Risk of Unfairness to the Opposing Party

        To require Defendants to "defend themselves publicly while [Pjlaintiff[] make[s] her

 accusations from behind a cloak of anonymity" is fundamentally unfair. See Doe v. Court of

 Common Pleas ofButler CO^.,No.CV 17-1304,2017 WL 5069333,at *3(W.D.Pa. Nov.3,2017).

 The Court recognizes and appreciates Plaintiffs privacy concerns attendant with the nature ofthe

 allegations Plaintiff brings. However,Plaintiffis not the only litigant in this matter whose privacy,

 safety, and reputation ought to be considered.

        Defendants C.K. and J.O. have privacy concems as well. Defendants C.K. and J.O. are

 college students and are roughly the same age as Plaintiff. Since this case has ensued. Defendant

 J. O. has"been the target of media inquiries from persons holding themselves out asjoumalists for

 the Washington Post and the Associated Press . . . ." Dkt. 65, 12. Undoubtedly, Plaintiffs

 accusations have the potential to severely impact Defendants C.K. and J.O.




                                                  48
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 49 of 50 PageID# 872



        Further, the Individual School Defendants have privacy concerns. Each of the Individual

 School Defendants are teachers, staff members, and administrators whose professional reputation

 may very well be soiled by the claims presented by Plaintiff.

        To be sure,this Court is not ruling on the merits in this instance nor counseling that Plaintiff

 should not have brought these claims. However,the Court does find it fundamentally unfair that
 Plaintiff be permitted to use a pseudonym while the Defendants lie vulnerable to publicly litigating

 such a sensitive matter. Thus, the Court finds that this factor cuts against Plaintiffs use of a

 pseudonym.

        However,given the nature ofthe charges and the serious implications that these allegations

 hold, the Court finds that the most appropriate remedy is to allow each party to use initials as this

 case proceeds.

                                        IV. CONCLUSION


        Accordingly, for the foregoing reasons it is hereby ORDERED that Defendant F.C.S.B.'s

 Motion to Strike (Dkt. 42)is DENIED;

        IT IS FURTHER ORDERED that the Individual School Defendants' and Defendant J.O.'s

 Motions to Join (Dkt. Nos. 45 and 46)Defendant F.C.S.B.'s Motion to Strike are GRANTED;

        IT IS FURTHER ORDERED that Defendant F.C.S.B.'s Motion to Dismiss Plaintiffs

 Amended Complaint(Dkt. 53)is GRANTED in part and DENIED in part;

        IT IS FURTHER ORDERED that the Individual School Defendants' Motion to Dismiss

 Plaintiffs Amended Complaint(Dkt. 56)is GRANTED in part and DENIED in part;

        IT IS FURTHER ORDERED that Defendant J.O.'s Motion to Dismiss Plaintiffs

 Amended Complaint(Dkt. 66)is GRANTED in part and DENIED in part;




                                                  49
Case 1:19-cv-00917-RDA-TCB Document 85 Filed 03/10/20 Page 50 of 50 PageID# 873



        IT IS FURTHER ORD ERED that D efendant C.K.'s Motion to D ismiss Plaintiffs

 Amended Complaint (Dkt. 59) is DENIED;

         IT IS FURTHER ORD ERED that D efendant F.C.S.B.'s Motion to D ismiss Plaintiffs

 Original Complaint (D kt. 17) is DENIED as moot;

        IT IS FURTHER ORDERED that Defendant J.O.'s Motion to Join Defendant F.C.S.B.'s

 Motion to Dismiss Plaintiffs Original Complaint (Dkt. 46) is DENIED as moot;

        IT IS FURTHER ORDERED that the Individual School D efendants' Motion to Dismiss

 the Original Complaint (D kt. 19) is DENIED as moot;

         IT IS FURTHER ORDERED that Defendant C.K.'s Motion to Dismiss Plaintiffs Original

 Complaint (Dkt. 30) is DENIED as moot;

        IT IS FURTHER ORDERED that Defendant C.K.'s Motion to Join the Individual School

 Defendants' Motion to Dismiss Plaintiffs Original Complaint (D kt. 3), is DENIED as moot; and

        IT IS FURTHER ORDERED that Plaintiffs Pseudonym Motion (Dkt. 38) is

 GRANTED in part and DENIED in part.

        The Clerk of Court is directed to amend the names of all parties listed on the docket to

 reflect the initials set forth on page one of this Order.

        It is SO ORDERED.




                                                                                      {if_
 Alexandria, Virginia
 March IQ 2020

                                                                                Isl
                                                             Rossie D. Alston, Jr.
                                                             United States District Judge




                                                   50
